Citation Nr: 1745608	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.F.


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2012 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a December 2016 Board videoconference and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's PTSD is etiologically related to an in-service personal assault.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

II.  Analysis 

The Veteran is seeking entitlement to service connection for PTSD.  The Veteran has provided several consistent statements noting that during his active service, while stationed in Vietnam, a blanket was thrown over his head and he was hit and kicked repeatedly until he was rendered unconscious.  The Veteran reported when he regained consciousness he sought medical attention.  See November 2010, April 2011, and December 2016 Statements in Support of Claim for PTSD and December 2016 Board Hearing Testimony.  A February 1969 service treatment record (STR) noted the Veteran had multiple abrasions and lacerations above his left eye from when he was attacked by an unknown assailant.  As the Veteran's lay statements regarding the personal assault have been consistent and credible and corroborated by his STRs the Board finds an in-service stressor has been established.  In addition the Veteran has been diagnosed with PTSD by a VA treatment provider who stated his PTSD was secondary to being attacked during his active service.  See March 2011 VA treatment record.   

Thus, entitlement to service connection for PTSD is warranted.  The Veteran has credibly reported experiencing a personal assault during his active service which was corroborated by his STRs.  The record includes a diagnoses of PTSD secondary to the Veteran's personal assault.  See March 2011 record.  Thus, as the record includes a diagnosis of PTSD, a confirmed stressor, and a link between that stressor and the diagnosis, service connection for PTSD is granted.  38 C.F.R. § 3.304 (f). 

ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


